Opinion issued April 5, 2012.

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-00609-CV
———————————
imh special
asset nt 250, llc,
Appellant
V.
atrium
medical center l.p., Appellee

 

 
On Appeal from the 434th District Court
Fort Bend County, Texas

Trial Court Case No. 11DCV187538
 

 
MEMORANDUM OPINION
          Appellant
and appellee have filed a joint motion to voluntarily dismissthis appeal.See Tex.
R. App. P. 42.1(a). More than ten days have elapsed since the parties
filed their motion, and no party has objected to dismissal. No opinion has yet
issued in this case. Accordingly, we grant the motion and dismiss this appeal. See id. All other pending motions are
overruled as moot. The clerk is directed to issue mandate within ten days of
the date of this opinion. See Tex. R. App. P. 18.1.
PER CURIAM
We dismiss this appeal.
 
Panel
consists of Chief Justice Radack and Justices Higley and Brown.